Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventor: Peter Bacigalupo et al.		:
Application No. 16/276,341			:		
Filing Date: February 14, 2019		:		Decision on Petition
Patent No. 10,593,313				:
Issue Date: March 17, 2020			:
Attorney Docket No. 83.00293		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed March 25, 2021, which requests issuance of duplicate letters patent.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be submitted within TWO (2) MONTHS from the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The two-month period does not apply to the submission of a petition under 37 C.F.R. § 1.182 requesting issuance of duplicate letters patent.  Any renewed petition under 37 C.F.R. § 1.181 should be titled “Renewed Petition under 37 C.F.R.      § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

A request for duplicate letters patent can take the following forms:

(1)	A petition under 37 C.F.R. § 1.181 with no petition fee establishing 
non-receipt of the original letters patent, or
(2)	A petition under 37 C.F.R. § 1.182, the petition fee set forth in 37 C.F.R. 
§ 1.17(f) ($105 for a micro entity), and an assertion the original letters patent has been lost, misplaced, destroyed, or never received.

Patentee filed a petition under 37 C.F.R. § 1.181 on March 25, 2021.

The petition asserts the original letters patent were not received.  The petition is accompanied by a declaration by the individual who processes all incoming mail at the address of record.  The declaration states, “I have never received a ribbon copy for 1J.S, Patent Mo. 10,593,313 (the above identified patent).”

In the absence of any irregularity in the mailing of an Office communication or patent, there is a strong presumption that the communication or patent was properly mailed and delivered to the address of record.  In practical terms, the evidence of non-receipt of the letters patent submitted
with the petition consists of an assertion the letters patent was not received.  A mere assertion an Office communication or patent was not received, without more, is not sufficient to overcome the presumption that the communication or patent was delivered to the address of record.  Therefore, the petition is dismissed.

Patentee should take one of the following actions if patentee wishes for the Office to issue duplicate letters patent:

(1)	File a renewed petition under 37 C.F.R. § 1.181 with evidence establishing      non-receipt of the letters patent, or
(2)	File a petition under 37 C.F.R. § 1.182 with the required petition fee ($105 for a micro entity).

As a courtesy, the Office notes a discussion of the showing necessary to establish non-receipt of an Office communication can be found at MPEP § 711.03(c)(I)(A), which states,

[A]n allegation that an Office action was never received may be considered in a petition to withdraw the holding of abandonment. If adequately supported, the Office may grant the petition to withdraw the holding of abandonment and remail the Office action....

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response.

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required.  A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question.

The showing outlined above may not be sufficient if there are circumstances that point to a conclusion that the Office action may have been lost after receipt rather than a conclusion that the Office action was lost in the mail (e.g., if the practitioner has a history of not receiving Office actions).

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions







    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.